DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
2.	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“a processor; 
a memory storing a scaling policy and a master enabled flag, the scaling policy and master enabled flag initialized in the memory during [[the]] an instantiation of a virtual machine image, the master enabled flag indicating a master status when in a set state; and 
a storage medium for tangibly storing thereon program logic for execution by the processor, the stored program logic comprising: 
logic, executed by the processor, for executing the virtual machine image, 
logic, executed by the processor, for transmitting a first count value to one or more instances, the one or more instances executing respective distributed counters, 
logic, executed by the processor, for receiving a second count value from the one or more instances, 
logic, executed by the processor, for updating, using a distributed counter, a metric associated with the one or more instances executing a network application and a based on the second count value, 
logic, executed by the processor, for identifying, when the master enabled flag is in the set state, that the metric has exceeded a threshold defined within the scaling policy, 
logic, executed by the processor, for identifying a command to execute in response to the metric exceeding the threshold, -2-Docket No. 085804-122600 Response to Office Action 
logic, executed by the processor, for executing the command to modify the one or more instances, and 
logic, executed by the processor, for updating the master enabled flag, the updating disabling to an unset state, wherein the processor disables execution of the scaling policy when the master enabled flag is in the unset state.”
EINKAUF (US 2018/0109610 A1) presents a service provider may apply customer-selected or customer-defined auto-scaling policies to a cluster of resources (e.g., virtualized computing resource instances or storage resource instances in a Map Reduce cluster). Different policies may be applied to different subsets of cluster resources (e.g., different instance groups containing nodes of different types or having different roles). Each policy may define an expression to be evaluated during execution of a distributed application, a scaling action to take if the expression evaluates true, and an amount by which capacity should be increased or decreased. The expression may be dependent on metrics emitted by the application, cluster, or resource instances by default, metrics defined by the client and emitted by the application, or metrics created through aggregation. Metric collection, aggregation and rules evaluation may be 
SINGH (US 2015/0378765 A1) presents methods and apparatus are disclosed to scale application deployments in cloud computing environments using virtual machine pools. An example method disclosed herein includes displaying a user-selectable control to specify whether the application is to be scaled in accordance with a scaling policy, based on selection of the user-selectable control, storing, in a blueprint of the application, an indication of whether the application is to be scaled in accordance with the scaling policy, based on the indication in the blueprint, preparing a virtual machine pool in the computing environment, the virtual machine pool including a virtual machine provisioned for use in a scaling operation, in response to a request to scale the application deployed in a deployment environment, determining whether configuration information satisfies a scaling requirement, and based on the determination, performing the scaling operation in accordance with the request to scale by transferring the virtual machine to the deployment environment.
The Examiner agrees with the Applicant’s arguments that cited art does not teach or suggest the features of Claim 1, which recite, “logic, executed by the processor, for updating the master enabled flag, the updating disabling execution of the scaling policy.” In addition, the cited art does not teach, suggest or depict a distributed and on-instance scaling signal, instance-to-instance, nor distributed counter. The Applicant Argument/Remarks are persuasive and the 35 U.S.C. 103 Rejection is withdrawn. 

	Independent Claim(s) 7 & 12 are similar in to Claim 1 and are allowed based on the same reasoning as mentioned above.  
	Claim(s) 8-11, 13-20 depend on Claim 7 & 12 and are allowable based on the same reasoning as mentioned above. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitations of the Independent Claims. 
Lastly, as evidenced by the prosecution history (see 02/12/2021 Applicant Arguments/Remarks, 11/12/2020 Non-Final Rejection) the Applicant Argument/Remarks, in respect to Claims(s) 1-20 were deemed persuasive and the 35 U.S.C 103 Rejection(s) of the above-mentioned claims are hereby withdrawn.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

3. 	Claim(s) 1-20 is/are allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER B ROBINSON/Examiner, Art Unit 2457